UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 2, 2012 Cameron International Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation) 1-13884 (Commission File Number) 76-0451843 (I.R.S. Employer Identification No.) 1333 West Loop South, Suite 1700, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (713) 513-3300 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 3, 2012, Cameron International Corporation (“Cameron”) issued a press release announcing the election of James T. Hackett as an independent director of the Company, effective August 2, 2012.The Board appointed Mr. Hackett to serve as a member of the Audit Committeeof the Company’s Board of Directors.Upon election, Mr. Hackett was awarded an initial grant of 3,874 Deferred Stock Units pursuant to the terms of the Company’s Director Compensation program.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference into this item. The following are being furnished as exhibits to this report: Exhibit Number Exhibit Title or Description Exhibit 99.1 Press Release of Cameron International Corporation, dated August 3, 2012 – Cameron Elects James T. Hackett to Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAMERON INTERNATIONAL CORPORATION By: /s/Grace B. Holmes Grace B. Holmes Vice President, Corporate Secretary and Chief Governance Officer Date:August 8, 2012 Cameron International Corporation Current Report on Form 8-K Dated August 2, 2012 EXHIBIT INDEX Exhibit Number Exhibit Title or Description Exhibit 99.1 Press Release of Cameron International Corporation, dated August 3, 2012 – Cameron Elects James T. Hackett to Board of Directors
